DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective filing date of the instant claims is 18 September 2017, the filing date of the utility application.

Examiner’s Note
Applicant's amendments and arguments filed 22 March 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 22 March 2021, it is noted that no claims have been amended. No new claims or matter have been added.

Election/Restrictions
The Applicant has elected diphenylsiloxy phenyl trimethicone (methyl phenyl silicone ester), PPG-3 benzyl ether myristate (aromatic ester), stearyl/PPG-3 myristyl ether dimer dilinoleate (mixed ester), beeswax (wax), mixture of Red 7 Lake and Red 28 Lake (first pigment), mica (second pigment), octyl dodecanol (emollient), octyl dodecanol (long chain fatty acid).

Status of the Claims
Claims 1-3, 5-13, and 44-56 are pending.
Claims 1-3, 5-13, and 44-56 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, and 44-56 stand rejected under 35 U.S.C. 103 as being unpatentable over Lebre et al. (US 2006/0165640) in view of Ma et al. (US 2016/0303004) in view of Gao et al. (J. Cosmet. Sci., 55 (Supplement), S143-S150 (2004)).
The Applicant claims, in claim 1, a composition comprising a methyl phenyl silicone ester comprising diphenylsiloxy phenyl trimethicone (30-50%), an aromatic ester (30-50%), and a mixed ester composition (10-30%) comprising a mixed ester and a wax wherein the amounts are relative to each other. Claim 2 narrows the methyl phenyl silicone ester to 40% and claim 3 identifies the refractive index of the silicone ester. Claim 5 narrows the aromatic ester to 40% and claim 6 narrows to the elected species. Claim 7 narrows the mixed ester composition to 20%. Claims 8-13 narrow the 
The composition of Lebre can be in the form of a lipstick for application to the skin or lips [0002-0003, 0231, 0235]. The inclusion of said alkoxylated ester and apolar oil results in a formulation with high gloss (interpreted as being analogous to enhanced shine) and equivalent comfort to standard formulations [0012]. Regarding the alkyoxylated ester, one preferred ester, which is a mixed ester, is stearyl/PPG-3 myristyl ether dimer dilinoleate [0054]. The mixed ester can be present in 1-99% [0086]. The apolar oil can be present in 1-80% [0099] and selected from oils including polydimethylsiloxanes such as phenyl trimethicones [0105]. It is noted that phenyl trimethicone is listed as a genus and is not one specific agent. The composition of Lebre can further comprise a dye (i.e. pigment) in 0.001-98% which can comprise a liposoluble dye (0-20%) such as D&C Red #7 and aluminum lakes [0155-0159]. Additional dyes, known as nacres, can be present in 0.001-20% and comprise mica coated with titanium oxide [0160]. Among suitable fillers include mica [0163-0164]. Lebre further includes a wax such as beeswax or microcrystalline wax in 0.01-50% [0178-0182]. The composition of Lebre also optionally comprises a non-volatile oil which can be selected from fatty alcohols such as octyldodecanol in 2-30% [0183, 0186]. Although no range is provided for the non-volatile oil, high molecular weight oils are permitted in 2-30%, which is extrapolated as being an appropriate range for the genus of non-volatile oils [0191]. Additional agents such as plasticizers, preservatives, dispersants, and other cosmetic adjuvants are permitted in from 0.0005-20% [0227]. 
Lebre does not teach diphenylsiloxy phenyl trimethicone as the methyl phenyl silicone ester. Lebre does not teach further including an aromatic ester such as PPG-3 benzyl ether myristate.
Ma teaches a cosmetic composition [0001] and, specifically, discloses that in cosmetics diphenylsiloxy phenyl trimethicone (KF-56) and phenyl trimethicone oil (DC556) are both suitable species of phenyl trimethicone [0067, 0070].
Gao teaches that Crodamol STS (PPG-3 benzyl ether myristate) is an emollient for use in cosmetics that is safe to use and provides a silicone-like feel (abstract). The agent has a refractive index of 1.47 and is known to enhance hair shine, contribute to high gloss in lip products, provide good pigment wetting leaving to enhanced pigment localization, and improve SPF (id). Crodamol STS is disclosed as being superior as an emollient as compared to dimethicone and cyclomethicone (pg S144, ¶3). In one example, the agent is used in 25% of the formulation (pg S144, Table 1).
It would have been prima facie obvious to modify the composition of Lebre to use diphenylsiloxy phenyl trimethicone as the phenyl trimethicone species as it is a suitable alternative to DC556 in cosmetic formulations. In addition, it would have been obvious to replace microcrystalline wax with beeswax, which is taught in Lebre as being alternative waxes and to select octyl dodecanol as the optional emollient. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Moreover, it would have been obvious to modify the composition of Lebre to further include PPG-3 benzyl ether myristate. Gao teaches that this cosmetic emollient is superior to dimethicone (which is disclosed in Lebre as an emollient) as it provides superior shine and pigment wetting. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). The resulting composition would have increased shine/gloss and provide enhanced pigment dispersion due to the PPG-3 benzyl ether myristate. 
Regarding the claimed amounts of each agent, Lebre teaches broad ranges that overlap and/or encompass those of the instant claims as related to the methyl phenyl silicone ester, the mixed ester, and the wax. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). As such, through routine optimization working within the limits as taught by Lebre, the skilled artisan would have found it obvious to arrive at the amounts of each agent in the instant claims. To be clear, the ranges in Lebre refer to the overall composition but the ratios 
Regarding the selection of the specifically claimed agents from Lebre, the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected various combinations of methyl phenyl silicone ester, aromatic ester, mixed ester, and wax from within the Lebre disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
.

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 9-10 of their remarks, that not a single reference teaches 30-50% of methyl phenyl silicone ester, 30-50% aromatic ester, and 10-30% mixed ester all relative to the other agents. Moreover, the Applicant argues that the prior art disclosure of 1-99% as a range for mixed ester can be used for routine optimization without a rational underpinning as to why routine optimization would have made the claimed invention obvious as well as a reason for a reasonable expectation of success.
In response, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft. The important thing to note here is that the Applicant has not provided evidence of an unexpected result or critical range of concentrations. As such, the ranges of each component taught in the prior art, despite being broad, are a reasonable basis for the above prior art rejection. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). Lebre suggests compositions comprising the 1-99% of the mixed ester and 1-80% of the phenyl trimethicone oil therefore the entire disclose range is considered to be obvious and reasonable in the prior art composition. Lebre teaches emollients (equivalent to the instant aromatic esters) in up to 20% and Gao further teaches using in 25%. Again, in lieu of evidence of a critical range, optimizing the prior art teachings by increasing the amount of emollient would have been obvious based on the benefits of using the elected species including improvement of certain properties including pigment localization and shine/gloss improvements. Because no evidence of an unexpected result is provided by the Applicant, following the suggestions in the prior art, even if .

Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613